DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 23-30 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (10,291,833) in view of Kim (10,203,587).
Regarding claims 19 and 38, Kim ‘833 discloses a mobile terminal (i.e. mobile phone) (See fig. 1b), comprising: a terminal body; at least two cameras 121b coupled to the terminal body, a flash 124 coupled to the terminal body (See fig. 1c and col. 15 lines 45-59); and a sensor unit 230 coupled to the terminal body, wherein the at least two cameras, the flash and the sensor unit are in the terminal body, and wherein the terminal body comprises a first opening, wherein the at least two cameras {210, 220} and the sensor unit 230 are in the first opening, and the sensor unit 230 is located in the gap between the at least two cameras (See figs. 1c, 2a, 2b and col. 16 line 49 to col. 17 line 25).  However, Kim ‘833 does not explicitly disclose that the sensor unit comprises distance detection sensor and/or an environment detection sensor and a second opening where the flash is disposed.  Since Kim ‘833 does suggest that the sensor unit 
Regarding claim 23, Kim ‘833 & Kim ‘587 disclose as cited in claim 19.  Kim ‘833 further discloses the two cameras are disposed along a direction in which a maximum size of the first opening is located (See fig. 1c).
Regarding claim 24, Kim ‘833 & Kim ‘587 disclose as cited in claim 23.  Kim ‘833 further discloses the first opening is a long strip opening having a long side and a short side, and the direction in which the maximum size of the first opening is located is an extension direction of the long side (See fig. 1c).
Regarding claim 25, Kim ‘833 & Kim ‘587 disclose as cited in claim 23.  Kim ‘833 further discloses the direction in which the maximum size of the first opening is located is in parallel to a top edge or a side edge of the terminal body (See fig. 1c).

Regarding claim 27, Kim ‘833 & Kim ‘587 disclose as cited in claim 19.  Since Kim ‘587 suggests that the first opening and the second opening are located on a same side of the terminal body, the first opening and the second opening are disposed close to each other, and along a vertical direction of the terminal body (See fig. 2); therefore, it would have been obvious to one skilled in the art to modify, as suggested by Kim ‘587, the terminal as disclosed by Kim ‘833 with the first opening and the second opening are located on a same side of the terminal body, the first opening and the second opening are disposed close to each other, and along a vertical direction of the terminal body, for the advantage of providing greater flexibility in arranging camera and flash to accommodate the design intention. 
Regarding claim 28, Kim ‘833 & Kim ‘587 disclose as cited in claim 23.  Kim ‘833 further discloses the distance detection sensor has a long side edge and a short side edge, and the short side edge of the distance detection sensor is parallel to the direction in which the maximum size of the first opening is located (See fig. 1c and 2a). 
Regarding claim 29-30, Kim ‘833 & Kim ‘587 disclose as cited in claim 19.  Since Kim ‘587 suggests the terminal further comprises a dust-proof component 300, the dust-proof component is sleeved on a periphery of the camera along an axial direction of the camera (See fig. 4), wherein the dust-proof component comprises at least two layers of elastic material {310, 330. 350}, the at least two layers of dust-proof elastic material are 
Regarding claim 37, Kim ‘833 & Kim ‘587 disclose as cited in claim 19. Kim ‘833 further discloses the terminal body comprises a housing, and the first opening and the second opening are opened on a surface of the housing that faces away from a screen, or the first opening and the second opening are opened on a surface of the housing that faces the screen (See fig. 1c). 
Allowable Subject Matter
Claims 20-22, 31-34 and 35-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 20-22, Kim ‘833 & Kim ‘587 disclose as cited in claim 19.  However, they do not mention that the terminal further comprises an environment detection sensor in the terminal body, and the environment detection sensor is in the second opening.

Regarding claims 35-36, Kim ‘833 & Kim ‘587 disclose as cited in claim 20.  However, they do not mention that the second opening is a circular opening enclosed by two semi-circular openings.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See PTO-892 for a listing of cited prior arts of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A TRAN whose telephone number is (571)272-7858. The examiner can normally be reached Mon-Fri: 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN A TRAN/Primary Examiner, Art Unit 2648